Citation Nr: 0201844	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  99-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to March 14, 1995, for 
the grant of service-connection for a bipolar disorder.



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.

The current appeal arose from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Other RO's of record are New York, New 
York and Detroit, Michigan.

An historical review of the record shows that in April 1998, 
the Board of Veterans' Appeals (Board) found that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
The Board remanded the case for further development and 
readjudication of the issue of entitlement to service 
connection for a psychiatric disorder on a de novo basis.

The RO thereupon granted entitlement to service-connection 
for a bipolar disorder effective March 14, 1995, date of 
receipt of the reopened claim.

The veteran filed a notice of disagreement with the effective 
date of the grant of service-connection for bipolar disorder 
claiming the presence of clear and unmistakable error (CUE) 
in the March 1957 rating decision of the New York, New York 
VARO effectuating the severance of service connection for an 
acquired psychiatric disorder.

In January 2001, the Board denied entitlement to an effective 
date prior to March 14, 1995, for the grant of service-
connection for a bipolar disorder.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (the Court).

While the case was pending at the Court, the VA Office of the 
General Counsel and the veteran's private attorney requested 
that the Court vacate the January 2001 decision in light of 
the Veterans Claims Assistance Act (VCAA).  Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).

The Court granted the request in June 2001, and remanded the 
case to the Board for compliance with the directives that 
were specified by the Court to include consideration of the 
applicability of the VCAA.  

By letter dated October 30, 2001, the Board notified the 
veteran's private attorney that the veteran's case had been 
transferred to the Board, and as provided in the Court's 
order, advised that the veteran may submit additional 
argument and evidence in support of the current appeal within 
90 days of the of the letter date.  

In November 2001 the veteran's representative submitted 
additional argument.  
No additional evidence was submitted. 

The case is ready for appellate consideration.


FINDINGS OF FACT

1.  Service connection for psychoneurosis, anxiety type was 
granted by the RO in March 1946.

2.  Following proper due process procedures the RO in March 
1957 effectuated the severance of service connection for 
psychoneurosis, anxiety type based on CUE in the March 1946 
rating decision; the veteran did not file a timely appeal 
therefrom.

3.  The correct facts as they were known at the time of the 
unappealed March 1957 RO rating decision were before the 
adjudicators.

4.  The statutory and regulatory provisions extant at the 
time of the RO rating decision in March 1957, were correctly 
applied and it has not been shown otherwise.

5.  The unappealed RO rating decision in March 1957 did not 
contain any kind of error of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

6.  On March 14, 1995 the veteran next attempted to reopen 
his claim of entitlement to service connection for a 
psychiatric disorder; subsequently dated medical evidence 
consisting of VA outpatient treatment records and a report of 
a psychiatric examination dating from August 1995 were 
submitted in support of his claim.

7.  Following the reopening of the claim of service 
connection for a psychiatric disorder by the Board in April 
1998, based on the receipt of new and material evidence, the 
RO in August 1998, granted service connection for bipolar 
disorder effective from March 14, 1995, date of receipt of 
reopened claim.


CONCLUSIONS OF LAW

1. The unappealed March 1957 rating decision wherein the RO 
severed service connection for psychoneurosis, anxiety did 
not constitute CUE.  38 C.F.R. § 3.105(a) (2001); R&PR 1009 
(D), revised September 14, 1955.

2.  The unappealed March 1957 rating decision wherein the RO 
severed service connection for psychoneurosis, anxiety is 
final. Veterans Regulation No. 2(a), Pt. II, par III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957; see also 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R.  §§ 3.104, 3.105(a) 
(2001).

3.  The criteria for an effective date, prior to March 14, 
1995, for the grant of service connection for a psychiatric 
disorder shown as bipolar disorder have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A July 1944 enlistment physical examination report shows the 
presence of a personality disorder at service entrance.

On January 19, 1946, the veteran complained of mental 
depression.  Diagnosis was undetermined.  Neuropsychiatric 
observation was indicated.  It was noted that he stated he 
attended the Anderson School in New York for psychiatric 
study from 1943 to 1944, due to his upset emotional state.  
He became very irritable with fellow mates and cried easily.  
His fellow associates claimed he put on an act whenever he 
was assigned to a duty not of his liking.  This they claimed 
had happened repeatedly.  He was transferred to the naval 
hospital at St. Albans, Long Island, New York.

Hospital records from St. Albans showed the veteran had 18 
months of service with no combat and was admitted to the sick 
list because of complaints of mental depression and being 
irritable.  A psychiatric consultant recommended 
hospitalization.  The veteran stated that he was excitable, 
emotionally unstable, irritable and subject to marked mood 
variations.

As a child the veteran was subject to temper tantrums, 
nightmares, talking in his sleep, extreme fear of the dark, 
stubbornness, and a preference to play by himself.  He 
greatly resented favoritism displayed by his grandmother 
towards his sister.  His sister was proficient scholastically 
which made him feel inferior.

It was noted that in grade school the veteran had conflicts 
with his teachers that continued through high school.  He 
entered a "prep school" but was unable to adjust and asked to 
leave.  He then attended a priest school and was involved in 
further difficulties.  Finally he attended the Anderson 
School for two years.  

It was noted that he had always been a problem at home, 
extremely unstable at home and unable to maintain 
friendships, and was subject to marked mood variations. He 
had never been able to maintain a drive for any definite 
goal.  He was under psychiatric care prior to service 
entrance.

A psychiatric examination revealed an immature, emotionally 
unstable individual who had never been able to maintain a 
satisfactory adjustment for any period of time despite many 
attempts made by his parents to help him.  Diagnosis was 
personality disorder.

In February 1946 the veteran was presented before a Board of 
Medical Survey which recommended that he be discharged from 
the service on the basis that his personality disorder 
rendered him unfit for service.  He was informed of the 
Board's findings, and did not desire to submit a rebuttal 
statement.

In March 1946 the veteran filed an application for service 
connection for a psychiatric disorder.  He noted treatment 
for a personality disorder in service.  He noted psychiatric 
treatment from Dr. VVA from September 1943 to June 1944.  In 
his remarks he requested VA benefits for a personality 
disorder due to conditions with which he came in contact 
while serving from July 1944 to February 1946.

In March 1946 the RO granted entitlement to service 
connection for psychoneurosis, anxiety type, as incurred in 
service and evaluated as 30 percent disabling based upon the 
service medical records effective from February 27, 1946.  
Service connection was denied for a coexisting personality 
disorder as not representing a disability within the meaning 
of pertinent laws and regulations.

A March 1948 initial post service VA psychiatric examination 
report shows as personal history that the veteran graduated 
from "prep school" for emotionally unstable individuals.  
From there he went into the service.  It was noted that he 
enlisted in the service with the idea of trying to do his 
part.  He became disgusted working in the galley, etc.  He 
became more and more irritable at developing conditions.  

He noted that while on watch he fell asleep because of a 
terrific headache.  He noted that he was up for a courts 
martial but sent to St. Albans hospital instead, and there he 
was boarded with a Certificate of Disability Discharge for 
psychoneurosis.

Following a mental status examination, diagnosis was 
psychoneurosis, anxiety type manifested by irritability, 
impulsive feelings of inferiority, mild.  External 
precipitating stress was unknown.  Premorbid personality and 
predisposition was minimal.  Estimated resultant incapacity 
was minimal.  He was considered competent.  There was no 
indication of review of the claims file by the examiner.

In October 1948 the RO requested pertinent records of 
psychiatric care from Dr. VVA, Headmaster, Anderson School in 
1943 and 1944.  Also, the RO requested pertinent records from 
McGill University from 1946 to 1947.

A December 1948 VA Social Service Study shows the 
adjudication division requested the report to ascertain the 
veteran's pre and postservice adjustment.  Particular 
emphasis was placed on the fact that he attended the Anderson 
School in New York.

With respect to school history, the veteran stated that his 
difficulties started when he was sent away to school.  He 
first attended Pawling School for Boys.  It was noted that 
they reported that he attended that school (now Trinity-
Pawling School) from 1940 to 1942.  It was noted that the 
first year's marks were about average, but the second year 
report just included three subjects of failing grade.  This 
was noted to be the only information given.  

The veteran said he was "kicked" out of Pawling and entered 
the Cheshire Academy where he got into difficulties and was 
dropped.  It was noted that the Cheshire report was brief, 
and just stated that he had entered the Academy in January 
1942, and only stayed a few days, not completing his course.

It was noted that the veteran then attended the Anderson 
School and graduated in June 1944, receiving a regular 
diploma.  It was noted that the Anderson School report 
emphasized the fact that the school was for college 
preparatory work and was not a psychiatric institution.  It 
was noted that the report continued to record that he was not 
under any psychiatric treatment, and that students under 
psychiatric care were not kept at Anderson.  It was noted 
that he was found to be a very unstable, temperamental, manic 
type personality, hasty, impulsive, and hyperactive.  As time 
went on, he improved in his emotional adjustment at the 
school, but was always emotionally immature and a poorly 
adjusted individual.

The Social Survey Study report shows that after high school, 
the veteran entered the Navy.  Since the Navy, he attended 
Goddard College in Vermont for six months.  He noted he was 
asked to leave because of emotional instability, so he 
enrolled at McGill University in Canada.  He noted he did not 
get along well with the people there, but completed his 
college education.  The social worker noted that the 
registrar at McGill was unable to find any record of the 
veteran's attendance at either McGill or at Dawson College as 
claimed by him.

The social worker's impression was that the veteran was an 
extremely aggressive person who felt that he must control any 
situation.  His aggression was mixed with extreme anxiety.  
He felt his condition was aggravated by the Navy. 

A December 1949 VA psychiatric examination report shows the 
examiner did not review the claims file.  It was noted as 
history that prior to service the veteran was expelled from 
two schools due to a behavior problem.  There was marked 
antagonism between him and his parents.  He encountered much 
sibling rivalry.  There were problems at all times.  He was 
always in fights and sent to a special school for emotionally 
disturbed children.  

It was noted that while in the service he could not get along 
with anyone.  He lied and was misunderstood.  He was unable 
to take orders.  He was a general disciplinary problem.  He 
was nervous, easily upset, irritable and tended to get into 
fights.  

He was given a menial job and was highly resentful.  He did 
not explain how he had gotten into the hospital, except to 
say he was put in the "brig" for falling asleep on duty.  He 
noted periods of depression.  

It was noted that the veteran was discharged for psychiatric 
reasons.  He noted that since discharge from the service, he 
had been the same-erratic, undependable, emotional lability, 
insecure feelings, restlessness and impulsiveness.  He had 
had about six jobs since service discharge, the longest 
lasting for seven months.  He quit because of resentment and 
jealousy.  

On mental status examination it was noted that the veteran 
had a psychiatric disorder of many years standing.

At 12 to 13 years of age, the veteran first started to visit 
a psychiatrist.  He always had a feeling of insecurity and 
was emotionally unstable.  The examiner noted anxiety.  He 
was described as agitated, talkative and lacking in emotional 
tone.  Insight was superficial.  Judgment was unreliable and 
immature.  No psychotic behavior was evidenced.  Mood was 
mildly dejected.  Memory was intact.  Following a mental 
status examination, the diagnosis was anxiety reaction, 
chronic, moderately incapacitating.  He was considered 
competent.

A March 1953 VA psychiatric examination revealed a moderately 
severe anxiety reaction.

A May 1955 VA psychiatric examination report shows anxiety 
reaction, in full remission at that time.  It was noted that 
he had been employed full time since May 1953 as a retail 
salesman.  He had no loss of work time for the past two 
years, except for injuries incurred in an automobile 
accident.  Since February 1955, he had worked as an 
instructor with the Red Cross.  It was noted that he had 
applied for a position with the New York State police, and 
had passed both the physical and mental examinations.  

In accordance with proper procedures, the RO in June 1955, 
reduced the 30 percent evaluation in effect for anxiety 
reaction to noncompensable, effective August 10, 1955.

An August 1955 VA neuropsychiatric examination report shows 
the claims file was reviewed by the examiner.  Diagnosis was 
anxiety reaction, moderate.  The veteran was considered 
competent.

A December 1955 VA contract clinical psychiatric report shows 
the veteran felt insecure, had trouble holding a job, and 
difficulty in making and maintaining friendships.  He had 
periods of depression and mood swings.  Diagnosis was 
psychoneurosis, anxiety reaction, moderately severe.  His 
response to therapy was favorable.  It was reported that his 
problems had begun in 1946.

A January 1956 VA psychiatric examination report shows the 
veteran complained of an inability to keep friends or hold a 
job, impulsiveness, excessive worry, flying-off-the-handle, 
and insecurity.  On mental status examination he was in good 
contact.  Remarks were coherent.  Affect was good.  Insight 
and judgment were good.  Impression was anxiety reaction, 
mild.  Incapacity was considered minimal.  Diagnosis was mild 
anxiety reaction.

In March 1956 the veteran attended a hearing at the RO 
regarding his claim of entitlement to restoration or a 
compensable evaluation for service-connected psychiatric 
disability.  The hearing transcript (T.) is on file.  At the 
hearing he testified that he had been employed since late 
October in a training program at B. Altman & Co., a major 
department store.  T-2.  He held the title of Section 
Manager.  T-2.  

He indicated that his association with other employees was 
bad due to an inability to concentrate, lack of confidence 
and uncontrollable temper that led to several reprimands.  T-
2-3.  He recounted a history of resignations from other jobs 
due to behavioral problems.  T-3-7.

He testified that prior to service, his educational 
background consisted of attending three grammar schools, and 
being "kicked out" of two of them.  T-7.  He testified that 
he was a real problem child like "Dennis-the-Menace, a 
nonconformist.  T-8.  He was eventually sent away to Pawling, 
a prep school for individual attention, but was "kicked out."  
T-8.  He described himself as a nonconformist who did not 
abide by the rules and regulations set down by the school.  
T-8.  He ultimately wound up at the Anderson School for 
students needing psychiatric help.  T-8.  He testified that 
the school had psychiatrists there, as well as child 
psychologists.  T-8.  He reported staying there for two years 
and barely making his grades.  T-8.  He reported getting 
psychiatric treatment there, and signing a waiver so that VA 
could get the records.  T-8.  

The veteran testified that after leaving the Anderson School, 
he enlisted in the Navy for two years.  T-8.  He enlisted as 
a recruit.  T-8.  His highest rating was Seaman 1st Class, 
but was demoted to Seaman 2nd Class.  T-8-9.  Shortly after 
boot camp he was assigned to the U.S.S. Franklin for a shake 
down run.  T-9.  He was assigned to the kitchen.  T-9.  He 
was eventually taken off the ship because of insecurity and 
inability to continue his duties in the Pacific.  T-9.  While 
aboard ship he resented the fact that he had a high school 
education, and ended up doing kitchen duty with less educated 
guys.  T-9.  He reported getting into quarrels and arguments, 
and receiving a Deck Courts Martial.  T-9.  He stated that 
prior to service he had held summer jobs as a camp counselor, 
as well as having completed high school.  T-10.  After 
service discharge he completed one half year of college.  T-
10.  

An April 1956 VA contract clinical psychiatric evaluation 
report shows anxiety reaction.  It was noted that since 1946, 
the condition had been moderately severe, genetic and 
dynamic. One of the veteran's identified symptoms at that 
time was an inability to avoid fabrication.

In September 1956 the Board upheld a noncompensable 
evaluation for neuropsychiatric disorder.  The veteran was 
represented by the American Legion.  

The Board cited evidence that the service medical records did 
not identify the presence of a psychiatric disorder.  The 
service clinical records reflected that he had been poorly 
adjusted since childhood, and had been under psychiatric care 
prior to service.

In November 1956 the VA Chief Benefits Director, Washington 
D.C. noted the veteran's case was referred for administrative 
review by the Chairman, Board of Veterans' Appeals.

It was noted the evidence had shown the veteran served on 
active duty from July 10, 1944 to February 26, 1946.  He was 
issued a medical survey on account of a personality disorder.  
By rating action of March 1946, based on service medical 
records, the RO granted service connection for 
psychoneurosis, anxiety.  

The personality disorder was considered in the nature of a 
constitutional or developmental abnormality, and not a 
disability within the purview of the applicable law.  Social 
Survey study compiled in 1948 showed he had difficulty in 
school days prior to service.  In short, he was an 
emotionally immature and poorly adjusted individual prior to 
the service, in the Navy and subsequent to separation.

Following review of the evidence, the VA Chief Benefits 
Director determined that whether the veteran's condition 
during service was psychoneurosis, anxiety reaction or a 
personality disorder, the entire evidentiary record clearly 
established the fact that the same condition existed prior to 
enlistment.  Furthermore, while he may have had a 
maladjustment in service, there was no increase in 
disability.

Therefore, it was determined that the grant of service 
connection for psychoneurosis or anxiety reaction constituted 
CUE, and severance thereof should be accomplished under VA 
Regulation 1009 (A) and (D).

In December 1956 the veteran notified the RO that he was 
moving to Detroit, Michigan.

In December 1956 the RO proposed severance of service 
connection for the veteran's neuropsychiatric disorder based 
upon CUE in the initial grant of service connection for that 
disability, and the subsequent rating actions in accordance 
with VAR 1009(D).  The RO reasoned that the veteran's 
psychiatric disability had existed prior to service, and that 
there had been no increase in that disability during service.  
The veteran was given a 60 day period within which to submit 
evidence to rebut the findings that his nervous condition was 
not service connected.  He was also informed of his right to 
a personal hearing on the matter, and to present witnesses in 
support of his claim.  

Following consideration and application of the proper laws 
and regulations with notice to the veteran and his 
representative, the RO on March 13, 1957 effectuated the 
severance of service connection for anxiety reaction 
(previously rated as superimposed on a personality disorder) 
in accordance with VAR 1009(A).  It was noted that no 
rebuttal evidence was submitted within the 60 day period 
following the proposal to sever connection for the 
psychiatric disorder in December 1956.

In March 1957 the RO notified the veteran and his 
representative, The American Legion, of the severance action 
of service connection for a psychoneurosis and of the right 
to appeal.  No appeal was filed.

In August 1957 the veteran notified the Detroit, Michigan RO, 
that he was moving back to New York, New York.

A November 1959 closing summary from a VA social worker shows 
the veteran had recently come to the clinic in September 1959 
requesting psychotherapy.  At that time he had just returned 
to New York from Michigan, where he had been fired from 
several jobs.  Since he did not respond to appointment 
letters, his case was closed in Social Service.

On March 14, 1995, the veteran reopened his claim of service 
connection for a psychiatric disorder.

In support of his claim, VA outpatient records dating from 
August 1995 to February 1996 were submitted for the record.  
They reflected that the veteran was receiving psychiatric 
treatment during that time.

Also received was a medical statement from a VA psychiatrist, 
dated in August 1996.  The psychiatrist indicated that she 
had treated the veteran since September 1995.  The 
psychiatrist, having reviewed the veteran's service medical 
records, indicated that it was evident that the veteran had 
symptoms of depression and anxiety in January 1946, although 
no definitive diagnosis was given at that time.

It was noted that the records reflected that the veteran was 
discharged from service in February 1946 with a diagnosis of 
personality disorder, and that it appeared he was not treated 
for depression and anxiety during service.  The psychiatrist 
observed that when he was evaluated by VA in March 1946, the 
diagnosis was psychoneurosis/anxiety/personality disorder.

The psychiatrist indicated it appeared that the veteran 
continued to exhibit symptoms of depression and anxiety even 
after discharge from the military, and reported that she was 
currently treating him for chronic depression and anxiety.  
She opined that he had suffered from depression and anxiety 
for a long period of time, starting while he was in the 
military.

A VA psychiatric examiner in April 1997 indicated that the 
veteran was clearly showing the psychiatric condition of 
bipolar disorder, instead of only depression and anxiety.  
The examiner stated that the condition was noticed during 
service, even if it was not diagnosed in the same way.  The 
examiner opined that regardless of the naming of the 
veteran's condition, he did have apparent behavior already in 
service, and that his problem was maintained with variable 
severity and frequency ever since.  A diagnosis of bipolar 
disorder, moderately severe, was made.

As noted earlier, in April 1998, the Board found that new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  

The Board remanded the case for further development and 
readjudication of the issue of entitlement to service 
connection for a psychiatric disorder on a de novo basis.

The Board notes that in addition to affording the veteran a 
pertinent psychiatric examination, the RO was instructed to 
contact him and request him to furnish a complete list of all 
medical personnel and facilities from which he received 
treatment for a psychiatric disorder prior to service.  It 
was indicated the record reflected that he received treatment 
at the Anderson School in New York, in 1943 and 1944.  

In compliance with the Board's remand, the RO in May 1998 
requested the veteran to furnish a complete list of all 
medical personnel and facilities from which he had received 
treatment for a psychiatric disorder prior to service.  The 
RO provided a toll free phone number if he had any questions. 

In a May 1998 statement the veteran reported that he had 
never received any medical treatment prior to service.  He 
noted attending a prep school, but never having received any 
psychiatric care.  He reported that he had received 
counseling from a counselor on his studies and attitude, but 
never from a psychiatrist.  He claimed that his psychiatric 
disability was incurred in service.

A June 1998 VA psychiatric examination report by the same 
psychiatric examiner confirmed the earlier diagnosis.  He 
opined that the bipolar disorder was already present and more 
correct at the time of his only hospitalization (in service).

In a June 1998 statement the veteran's sister indicated that 
prior to service he did not receive any psychiatric and/or 
outpatient care.  She noted that the guidance he received at 
the Anderson School was only in student counseling.

In August 1998, the RO granted service connection for bipolar 
disorder evaluated as 30 percent disabling effective March 
14, 1995, date of receipt of the reopened claim.


Criteria

The March 1957 rating decision wherein the RO severed 
entitlement to service connection for psychoneurosis, anxiety 
is final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957; see also 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105(a) 
(2001).

A claim may be reopened upon a submission of new and material 
evidence and a previous claim may be amended upon a showing 
of CUE in the prior RO rating decision.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.105 (2001).

The law and regulations in effect at the time of the RO's 
March 1957 decision provided that a rating board could 
reverse or amend a decision where such reversal or amendment 
is obviously warranted by a CUE shown by the evidence in file 
at the time the prior decision was rendered.  VA Regulation, 
R&PR 1009(A), effective May 13, 1947.  The authority to sever 
service connection on the basis of CUE was vested in RO's and 
centers.  Service connection was not to be severed in any 
case on a change of diagnosis in the absence of a 
certification by an examining physician or proper medical 
authority that the prior diagnosis on which service 
connection was predicated was not correct in the light of all 
accumulated evidence.  Furthermore, the claimant was to be 
given a reasonable period, not to exceed 60 days, in which to 
present additional evidence.  VAR 1009(D) (1955).

The regulation which prohibited the severance of service 
connection for a disability for which service connection had 
been in effect for 10 or more years, was not in effect at the 
time of the March 1957 rating decision.  See 38 C.F.R. § 
3.957 (2001).


Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed and amended.  38 C.F.R. § 3.105(a) 
(2001).

The regulations in effect at the time of the March 1946 RO 
rating decision concerning the establishment of service 
connection were contained in Veterans Regulation No. 1(a), 
Pt. I Par 1(a).  Service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease contracted or suffered in line 
of duty.  

Veterans Regulation No. 1(a), Pt. I Par 1(b) provided that 
for the purposes of paragraph I(a) hereof every person 
employed in the active military or naval service shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
active military service.  

Par 1(d) provided that for the purposes of paragraph I(a), 
hereof a preexisting injury or disease will be considered to 
have been aggravated by active military service as provided 
for therein when there is an increase in disability during 
active service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  

In March 1946 the RO denied entitlement to service connection 
for personality disorder.  VR 1(a) Part I Par 1.  The 1945 VA 
Schedule for Rating Disabilities under the authority of 
Public No. 2, Seventy-third Congress March 20, 1933, as 
amended shows that personality disorders should not be 
regarded as true disease unless they develop into chronic 
psychosis or chronic psychoneurosis.  

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Clear and unmistakable error is the type of error which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; it is error which is undebatable, so 
that it can be said that reasonable minds can only conclude 
that the original decision was fatally flawed at the time it 
was made.  Russell, 3 Vet. App. at 313-314.

A determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  Russell, 3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the Court held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not to be of the type of administrative 
reversible error under 38 C.F.R. § 3.105(a).  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
that time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find the VA committed administrative error during 
the adjudication process.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991); Robbie v. Derwinski, 1 Vet. App. 612, 
614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).

The Court proposed a three-pronged test to determine whether 
CUE is present in a prior determination:



(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

Also, if a claimant wishes to raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  
The effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2001).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2001).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 
38 C.F.R. § 3.1(r) (2001).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2001).

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.



This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran. 

In the present case, the record contains a November 2001 
statement in which the veteran's private 
attorney/representative contends that the case must be 
remanded to the RO for compliance with the procedural 
requirements of VCAA of 2000 pursuant to the joint motion.  

The VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, 
and codified as amended at 5102, 5103, 5106 and 5107) 
redefined VA's duty to assist a veteran in the development of 
a claim.  The new statutory provisions include notifying the 
veteran of the evidence needed to successfully prove his 
claim.



In reviewing the contentions set forth by the veteran's 
representative, the Board recognizes that the issue of 
entitlement to an effective date prior to March 14, 1995, for 
the grant of service-connection for a bipolar disorder hinges 
upon whether CUE existed in a March 1957 rating decision in 
which the RO severed service connection for a psychiatric 
disorder.  Neither the veteran nor his representative contend 
otherwise.

Importantly, the Board points out that since the June 2001 
Court order granting the joint motion and vacating the 
Board's January 2001 decision, the Court en banc held that 
the VCAA was not applicable to claims for CUE cases.  See 
Livesay v. Principi, 14 Vet. App. 324 (2001).  Therefore, the 
veteran's claim based on CUE in the March 1957 RO rating 
decision need not be remanded for further adjudication 
pursuant to the VCAA.

The veteran's representative also argues that the case should 
be remanded for consideration of the regulations implementing 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

The Board notes that the amendments were effective November 
9, 2000, except for the changes to 38 C.F.R. § 
3.156(a)(Defining new and material evidence), the second 
sentence of 38 C.F.R. § 3.159(c)(application of the duty to 
assist in reopening a claim), and 38 C.F.R. § 
3.159(c)(4)(iii)(medical examination or opinion only after 
new and material evidence is presented), effective 
prospectively for claims filed on or after August 29, 2001.  

Significantly, the Board points out that VA stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  A remand is not warranted solely for 
the purpose of reviewing regulations implementing the VCAA.



Importantly, the Board may not overlook the fact that the 
holding in Livesay, supra, notwithstanding, this case has 
been developed in a manner consistent with the VCAA.  That 
is, the veteran has been provided with notice of what is 
required to substantiate his claim.  He was properly notified 
of any information and medical, or lay evidence necessary to 
substantiate his claim.  The record shows that both the RO 
and the Board have made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.

It is argued that the Court's order vacating the Board's 
January 2001 decision had the legal effect of nullifying the 
August 1998 rating decision wherein the RO denied the earlier 
effective date issue on appeal.  It is argued that the RO 
rating decision was subsumed by the vacated Board decision.  

It is maintained that the case must be remanded to the RO to 
follow the specific, sequential, procedural steps that must 
be carried out by a claimant and the RO.  In support of his 
argument, the veteran's representative cites to 38 U.S.C. 
§ 7105, 38 C.F.R. § 20.1104 and Robinette v. Brown, 8 Vet. 
App. 69 (1995) and Shepard v. West, 11 Vet. App. 518 (1998).

The Board notes that 38 U.S.C. § 7105 pertains to the filing 
a notice of disagreement and appeal.  The provisions of 
38 C.F.R. § 20.1104 pertain to the finality of a 
determination of the agency of original jurisdiction affirmed 
on appeal being subsumed by the final appellate decision.  

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court held 
that VA's duty to assist the claimant includes, in 
appropriate circumstances, the gathering of evidence.   

Shepard v. West, 11 Vet. App. 518 (1998)( pertains to the 
untimely filing of a notice of appeal with the Court).

The Board points out that the veteran's representative has 
failed to cite any relevant laws and regulations or Court 
holdings that support the claim that the vacated January 2001 
Board decision had the effect of nullifying the appealed 
August 1998 RO rating decision setting the effective date of 
March 14, 1995 for the grant of service-connection for 
bipolar disorder.  

In this regard, the Board points out that a perfected appeal 
from an RO rating decision remains intact and independent 
from a vacated Board decision.  38 U.S.C.A. §§ 7252, 7261 
(West 1991& Supp. 2001); 38 C.F.R. §§ 20.202, 20.904 (2001).  

Also, it is argued that the RO did not advise the veteran in 
the statement of the case or otherwise of the elements of a 
CUE claim, and what evidence and argument is necessary to 
sustain such a claim.  

The Board points out that the statement of the case furnished 
to the veteran in January 1999 complied with the provisions 
of 38 C.F.R. § 19.29 (2001).  Moreover, in his November 2001 
statement, the veteran's representative conceded that in its 
vacated January 2001 decision, the Board went into detail to 
advise the veteran of the requirements of pleading and 
proving a CUE claim.  

Importantly, the Board notes that the record demonstrates 
that the veteran has been provided an adequate summary of the 
evidence, applicable laws and regulations with citations, and 
an RO determination with reasons complete enough for the 
appellant to present written or oral argument to the Board, 
as well as to identify pertinent evidence in support of his 
claim.   

Also, the Board notes the record demonstrates that the 
veteran has been provided ample opportunity to identify any 
pertinent outstanding evidence in support of his claim; 
however, he has not submitted any information to suggest that 
the record is other than complete.  

The Board points out that if a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Significantly, the Board notes that neither the veteran nor 
his representative have identified any pertinent outstanding 
available records which the RO has not attempted to obtain.  
The Board notes that the "duty to assist" is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Furthermore, by virtue of the initial rating decision, 
statement of the case, and associated correspondence issued 
during the pendency of this appeal, the veteran was given 
notice of the evidence necessary to substantiate the claim.  
He was provided with the laws and regulations pertaining to 
the issue on appeal.

Pursuant to the Board's April 1998 remand, the veteran was 
afforded an opportunity to provide relevant psychiatric 
treatment records prior to service.  He responded in the 
negative.  

The Board notes that a current examination would be of no 
probative or useful value with respect to the earlier 
effective date issue on appeal.  

In a letter dated October 30, 2001, the Board provided the 
veteran an opportunity to submit additional evidence within a 
90-day period.  However, no additional evidence was 
submitted.  

Again the Board notes that the veteran has not submitted any 
information to suggest that the record is other than 
complete.

Accordingly, remanding this case for the reissuance of a 
statement of the case with duplicative information as well as 
an additional opportunity to submit evidence would serve no 
useful purpose. 

The record is absent any evidence that has not already been 
considered by the RO in August 1998, and covered by the 
statement of the case furnished to the veteran in January 
1999.  

Other arguments for remanding the case are based on laws and 
regulations or Court holdings that are not applicable to the 
issue on appeal.  For example, it is argued that the case 
should be remanded to the RO for consideration of the CUE 
issue under the standard cited in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Board points out that the holding in Hodge pertains to 
the new and material evidence standard for reopening 
previously denied claims under 38 C.F.R. § 3.156.  The 
holding in Hodge has no application to CUE claims under 
38 C.F.R. § 3.105(a).  

In other words the requests set forth for remanding this case 
for procedural due process matters are groundless.  

Also, it is noted that the Board in April 1998 reopened the 
veteran's claim under the legal hurdle earlier adopted in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) rather than under 
the less restrictive standard defined in Hodge; however, 
there was no prejudice to the veteran as the outcome was 
favorable. 

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issue on appeal as the veteran is 
not prejudiced by the Board entering a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Remanding this case for any further development would be 
superfluous and serve no useful purpose.  Any argument 
submitted by the veteran and his representative to the 
contrary is groundless.



Accordingly, the evidence of record provides a complete and 
adequate basis for addressing the merits of the veteran's 
claim at this time.  


Earlier Effective Date

In claiming entitlement to an effective date earlier than 
March 14, 1995, for the grant of service connection for 
bipolar disorder, the veteran argues that CUE existed in the 
rating decision of March 1957, wherein the RO severed service 
connection for psychoneurosis, anxiety.

He argues that instead of severing compensation, a change in 
diagnosis should have been made.  He claims the evidence 
supported the fact that his psychiatric disorder was incurred 
in service and had continued over the years.  He argues that 
due to his disability he did not fully understand what was 
happening.  He claims that his psychiatric problems hindered 
his ability to handle his claim properly at that time.

Importantly, the Board points out that a review for CUE in a 
prior RO decision must be based on the record and the law 
that existed when that decision was made. Consequently, the 
veteran's arguments of CUE in the RO's March 1957 decision 
based upon medical findings including change of diagnosis 
dated thereafter are without legal merit and not for 
consideration with respect to the CUE claim.  Moreover, CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

In March 1957 the severance of service connection was 
effectuated following compliance with proper procedural 
regulations.  The RO reasoned that the veteran's 
psychoneurosis existed prior to service, and that there was 
no increase in that disability beyond natural progress in 
service.

The veteran and his representative did not submit any 
rebuttal evidence within the allotted time period between the 
proposal of severance of service connection in December 1956, 
and severance in March 1957.  Moreover, while the veteran was 
noted to have had changes of address, there is no indication 
that he did not receive all pertinent notices regarding the 
severance action.  Moreover, neither the veteran nor his 
representative currently claim that the veteran did not 
receive notices pertaining to the proposal and eventual 
severance of service connection for psychoneurosis, anxiety 
type.  The Board notes that the record is absent evidence 
sufficient to overcome the presumption in favor of 
administrative regularity.  See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994); Hyson v. Brown, 5 Vet. App. 262 (1993).

The evidence of record at the time of the severance of 
service connection for psychoneurosis, anxiety type showed 
that in an original rating decision of March 1946, the RO 
granted service connection for such disorder as incurred in 
service based on the service medical records.  Service 
connection was denied at the same time for a coexisting 
personality disorder as not representing a disability under 
appropriate regulations.

A comprehensive review of the veteran's service medical 
records discloses they are completely silent for evidence of 
an identified psychoneurosis during active service.  Rather, 
the service enlistment physical examination report and 
subsequent service hospital and treatment records along with 
the Board of Medical survey associate his emotional 
instability state primarily with a personality disorder.

In reviewing those facts known at the time of the 1957 rating 
decision, the Board is compelled to observe the persistent 
references in the pre service school and psychiatric 
treatment records, service medical records, multiple post 
service VA psychiatric examination reports, and a VA Social 
Survey report addressing the time of onset of the veteran's 
emotional instability, however diagnosed.  Such documents 
appear to uniformly reflect that it was considered to have 
pre-existed service.  The veteran's emotional problem was 
noted at enlistment.


The psychiatric examiners from a VA contract clinic in 
December 1955 and April 1956, suggesting that the veteran's 
psychiatric problems began in 1946, were not shown to have 
had access to the complete record and were therefore limited 
to the veteran's unsupported history. 

In November 1956 the VA Chief Benefits Director, Washington 
D.C. noted the veteran's case was referred for administrative 
review.  Following review of the evidence it was determined 
that whether the veteran's condition during service was 
psychoneurosis, anxiety reaction or a personality disorder, 
the entire evidentiary record clearly established the fact 
that the same condition existed prior to enlistment with no 
increase in disability.

Focusing on the available evidence prior to the March 1957 
rating decision and the prevailing legal authority at the 
time, it is readily apparent that the RO's action was within 
the bounds of sound judgmental discretion, regardless of 
whether or not some adjudicators might have reached a 
different result.  All clinical data were before the RO when 
it considered the case.

The clinical evidence was consistent with and supported the 
finding that the entire evidentiary record established the 
fact that the overall psychiatric picture encompassed a 
psychoneurosis which clearly and unmistakably existed prior 
to enlistment.  The pertinent symptoms expressed or 
manifested in service represented no more than a continuation 
of pre-service symptomatology or acute exacerbation without 
any increase in the underlying pre-service psychoneurosis 
demonstrated in service beyond natural progress.

Moreover, the lack of any post service psychiatric symptoms 
associated with a psychoneurosis until March 1948, over two 
years following service separation, further argues against 
any finding of a permanent increase in the underlying 
psychoneurosis in service beyond natural progress.

A longitudinal review of the record shows that the correct 
facts as they were known at the time of the unappealed March 
1957 RO rating decision were before the adjudicators.  The RO 
rating decision in March 1957 did not contain any kind of 
error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.

The substance of the veteran's argument appears to allege 
that the RO misevaluated and misinterpreted the evidence 
available to it at the time of the final prior determination 
in March 1957.  The Board points out that this allegation 
does not fit the definition of a viable CUE claim.  
Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 38 
C.F.R. § 3.105(a).

All of these facts considered with the laws and regulations 
extant at the time of the March 1957 rating decision clearly 
and unmistakably demonstrates that the original grant of 
service connection for psychoneurosis, anxiety type, was 
erroneous.

The facts as they were known at the time clearly and 
unmistakably showed that the preservice disability did not 
undergo an increase in severity during service.  Accordingly, 
the March 1957 rating action in which the RO severed service 
connection for psychoneurosis, anxiety type did not 
constitute CUE.

Also, the veteran argues that due to his disability he did 
not fully understand what was happening.  He claims that his 
psychiatric problems hindered his ability to handle his claim 
properly at that time.

The Board notes that the post service medical record 
including multiple reports of psychiatric examinations show 
that he was not only competent, but had good insight and 
judgment.  Moreover, the Board may not overlook the fact that 
he was represented by a recognized service organization, The 
American Legion.


The statutory and regulatory provisions extant at the time of 
the March 1957 RO rating decision were correctly applied, and 
it has not been otherwise shown.  Moreover, the facts, as 
they were known at the time of the March 1957 RO rating 
decision were correct, and it has not been shown otherwise.  
All pertinent documentary evidence was considered by the RO 
in March 1957, and no relevant document was overlooked.

The correct facts as stated in this case as they were known 
to the RO in March 1957 lack evidence of an error, such that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

The Board notes that there was ample evidence in the record 
when the RO made its decision in March 1957.  The procedural 
safeguards in effect in March 1957 for severing service 
connection were followed. 

The law and regulations which prohibited the severance of 
service connection for a disability that service connection 
had been in effect for 10 or more years, were not in effect 
at the time of the March 1957 rating decision.  See 
38 U.S.C.A. § 1159;
38 C.F.R. § 3.957.

The Board notes that the provisions of reasonable doubt under 
38 C.F.R. §§ 3.102 and 4.3 are not for consideration in CUE 
claims.

Importantly, the Board notes that medical evidence submitted 
by the veteran in March 1995, or argument of difference of 
opinion based on such new and material evidence, may not be 
considered in determining whether CUE existed in the March 
1957 RO rating decision in light of the pertinent laws and 
regulations and Court holdings pertaining to CUE cited above.  

After a review of the evidence of record, the Board concludes 
that the veteran has not set forth allegations that would 
support a conclusion that there was CUE within the March 1957 
decision by the RO.  There is no specific contention of error 
of fact or law in the decision in question.  

In fact, the contentions, as set forth, amount to merely 
disagreement with the weighing of the facts and outcome of 
the decision which fall short of the stringent definition of 
CUE.  The veteran has not set forth any basis for a finding 
of error or any indication why the result of the decision 
would have been manifestly different but for an alleged 
error.  

Consequently, the Board finds that there has been presented 
no valid claim of CUE in the March 1957 rating decision.

The Board notes that following the unappealed RO rating 
decision in March 1957, the veteran submitted a change of 
address in August 1957.

A VA social service document in November 1959 shows the 
veteran's case was closed for failure to respond to 
appointment letters.

On March 14, 1995, the veteran next attempted to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder.  New and material medical evidence consisting of VA 
outpatient treatment records and reports of psychiatric 
examinations dating from August 1995 were submitted in 
support of his claim.  

In this regard, the Board notes that neither the veteran nor 
his representative claim that the veteran filed a reopened 
claim earlier that March 14, 1995, following the unappealed 
March 1957 rating action based upon the submission of new and 
material evidence.  Rather, as shown above, the crux of the 
failed argument presented in this case focused on finding CUE 
in the March 1957 rating action wherein the RO severed 
service-connection for a psychoneurosis.




Following the reopening of the claim of service connection 
for a psychiatric disorder by the Board in April 1998, based 
on receipt of new and material evidence, the RO in August 
1998 granted service connection for bipolar disorder 
effective from March 14, 1995, date of receipt of the 
reopened claim.

The effective date of compensation, based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon the evidence of record, the Board finds there is 
no basis in law or fact whereby the veteran may be granted an 
effective date earlier than March 14, 1995. See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. 
§ 5111 (West 1991); 38 C.F.R. § 3.31 (2001).

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the preponderance of the evidence is against 
the claim of entitlement to an effective date earlier than 
March 14, 1995 for the grant of service connection for a 
bipolar disorder.


ORDER

Entitlement to an effective date, prior to March 14, 1995, 
for a grant of service connection for a bipolar disorder is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



